DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1, 3-19 filed as preliminary amendment, are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1, 3-11, 13, 18 and 19  are   rejected under 35 U.S.C. 103 as being unpatentable over JPH063714 U  (Since Inventor name is not available, hereinafter “Ref. 1”) in view of Leconte et al. (WO-2018/050348A1)  and Ogura et al. ( USP 2017/0248946).
 	As per Claim 1, JPH063714U  (hereinafter Ref.1) teaches, a vehicle comprising: a chassis; ground motive members supporting the chassis; a seat; a roof above the seat; a height adjustable support supporting the roof; a sensor supported by the roof to sense structural surroundings about the vehicle; and an actuator for selectively raising and lowering the roof based upon the sensed structural surroundings.  ([0004-0012], Figs. 1-19.
However, Ref.1 does not explicitly teach, a sensor supported by the roof to sense structural surroundings about the vehicle; and an actuator.
In a related field of Art, Leconte et al. ( Leconte) teaches, a vehicle cab,  wherein a sensor supported by the roof to sense  surroundings about the vehicle; ( Abstract,  vehicle being equipped with sun sensor 34  mounted in the roof of the vehicle 10),
and an actuator   ( page 3, lines 10-32, also see page 2 line 1-- page 10, line 2, Figs.1-6).
It would have been obvious to one of ordinary skill in the art, having the teachings of Ref.1 and Leconte  before the effective filing date of the claimed invention  to modify the systems of Ref.1, to include the   teachings (sun sensor, actuators etc. )   of  Leconte  and configure with the system of Ref.1 to acquire sensor  to determine the sun location, so that the roof section can automatically move to provide an adaptive  sun shade and configure the  actuator of Leconte with the system of  Ref.1 to facilitate vertical movement of roof. Motivation to combine the two teachings is, to facilitate   movement of roof.
However, Ref.1 in view of Leconte does not explicitly teach, sensor  to sense structural surroundings about the vehicle.
In  a related field of Art, Ogura et al. (Ogura ) teaches, a remote control apparatus  communicating with a control apparatus of an autonomously running work vehicle 1. The work vehicle 1 being equipped with camera 42F and 42R, Wherein, sensor   to sense structural surroundings about the vehicle;( via camera 42F and 42R being capable of sensing the structure surroundings   the vehicle  “In the autonomously moving work vehicle 1, a camera 42F photting a front side and a camera 42R photting the work machine at a rear side and a state after the work are mounted and connected to the control device 30. In this embodiment, the cameras 42F and 42R are arranged respectively in an upper front part and an upper rear part of a roof of the cabin 11.”[0048]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Ref.1 and Leconte and  Ogura before the effective filing date of the claimed invention   to modify the combination of  Ref.1 and Leconte and Ogura, to include the  remote control apparatus teachings (front and rear cameras)  of  Ogura and configure with the combination of Ref.1 to acquire  sensor (cameras) for sensing (photting)  surroundings (front and rear side ) of the work vehicle. Motivation to combine the two teachings is, to observe vehicle surroundings structures, obstacles, path (front and rear  of the vehicle) to  facilitate  vehicle  maneuvering, implement manipulation without hitting any obstacle ( i.e., safe vehicle operation).

 	As per Claim 3, Ref.1 as modified by Leconte and Ogura teaches the limitation of Claim 1. However, Ref.1  in view of Leconte and  Ogura  teaches, the vehicle   further comprising a second,  sensor to sense positioning of the roof ( Leconte : ( See  controller 36 being configured with sensor 34, Abstract, See Page 5, lines 10-35) also see page  2-10, Figs.1-6).

As per Claim 4, Ref.1 as modified by Leconte and Ogura teaches the limitation of Claim 1. However, Ref.1  in view of  Leconte and Ogura  teaches, a controller  (Leconte : via controller 36, page 5, line 10-page 8, line 36), wherein the sensor is to output signals indicating   surroundings with respect to the vehicle (Ogura : [0048]);  and wherein the controller controls the actuator to adjust a height of the roof based upon the height of the surroundings as determined from the signals. ( Leconte: page 5, lines 10-35, page 2-9, Figs. 1-6)  also see (Ref.1 ,  driver seat 3, Roof being adjusted, [0005-0012],   see Figures 1, 9, 10,11, 18-19).
However, Ref.1 in view of  Leconte  and Ogura  does not explicitly teach, 
wherein the sensor is to output signals indicating a height of surroundings with respect to the vehicle. 
However, it would have been obvious ot one ordinary skill in the art to recognize that  the Front and rear cameras 42F and 42 R of Ogura  are capable of taking photos  and the photos would be able to  show the height of the objects in the surroundings. Therefore, Ogura has such teachings.

As per Claim 5, Ref.1 as modified by Leconte and  Ogura teaches the limitation of Claim 1. However, Ref.1  in view of Leconte and Ogura  teaches, wherein,  a controller (Leconte : via controller 36, page 5, line 10-page 8, line 36), wherein the sensor is configured to output  signals indicating a height of foliage of the structural surroundings and (Ogura : [0048] the cameras are capable of capturing the  height of foliage in the surroundings)  wherein the controller is configured to control   the actuator to 2Atty. Dkt. No.: M220-117 adjust the height of the roof based upon the height of the foliage as determined from the signals.  (Ref.1 ,  driver seat 3, Roof being adjusted, [0005-0012],   see Figures 1, 9, 10,11, 18-19).

As per Claim 6, Ref.1 as modified by  Leconte  and Ogura teaches the limitation of Claim 1. However, Ref.1  in view of Leconte and  Ogura   further teaches, the vehicle  further comprising an operator seat, wherein the roof is movable between a raised position spaced above the operator seat (Ref.1 ,  driver seat 3, Roof being adjusted, [0005-0012],   see Figures 1, 9, 10,11, 18-19).  
However, Ref.1 in view of Ogura does not explicitly teach, the roof being movable between a raised position spaced above the operator seat by a first distance for the operator seat to receive an operator and a lowered position spaced above the operator seat by second distance of less than 3 feet.
However,  moving the roof  between a raised position spaced above the operator seat by a first distance for the operator seat to receive an operator and a lowered position spaced above the operator seat by second distance of less than 3 feet, would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

As per Claim  7, Ref.1 as modified by Leconte and Ogura teaches the limitation of Claim 1. However, Ref.1  in view of  Leconte and Ogura   further teaches,  moving roof (Ref.1 ,  driver seat 3, Roof being adjusted, [0004-0012],   see Figures 1, 9, 10,11, 18-19).
However, Ref.1 in view of Ogura does not explicitly teach,  the roof being  movable between a second raised position spaced above the operator seat by a third distance greater than the first distance.
However,  moving the roof  between a second raised position spaced above the operator seat by a third distance greater than the first distance,  would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

As per Claim 8,  Ref.1 as modified by Leconte and Ogura teaches the limitation of Claim 1. However, Ref.1  in view of  Leconte and Ogura  teaches, the vehicle further comprising a controller  (Leconte : via controller 36, page 5, line 10-page 8, line 36) , wherein the controller is to automatically control the actuator to iteratively adjust the height of the roof based upon signal quality from the sensor.(Ref.1 ,  driver seat 3, Roof being adjusted, [0005-0012],   see Figures 1, 9, 10,11, 18-19).

As per Claim 9,  Ref.1 as modified by Leconte and Ogura teaches the limitation of Claim 1. However, Ref.1  in view of  Leconte and Ogura  teaches,  wherein the height adjustable support selected from a group of height adjustable supports consisting of: telescopic tubes, a pivot, a multiple link pivot, and a four-bar linkage.  (Ref.1 ,  driver seat 3, Roof being adjusted, [0004-0012],   see Figures 1, 9, 10,11, 18-19). 

As per Claim 10,  Ref.1 as modified by Leconte and Ogura teaches the limitation of Claim 1. However, Ref.1  in view of  Leconte and Ogura  teaches, the  vehicle  further comprising a height sensor selected from a group of height sensors consisting of: an actuator encoder, a mechanical travel sensor, an inertial measurement device and a roof perception sensor. ( (Leconte : Abstract :  “sun sensor 34,  environmental  sensor  an inclinometer  page 2, lines 1- page 3, line 32).

As per Claim 11,  Ref.1 as modified by Leconte and Ogura teaches the limitation of Claim 1. However, Ref.1  in view of  Leconte and Ogura  teaches, wherein the sensor comprises a sensor selected from a group of sensors consisting of: an ocular camera, stereo cameras, time-of-flight cameras, thermal cameras, 3Atty. Dkt. No.: M220-117 lidar, radar, sonar, initial measurement units, magnetometers, weather sensors, and electromagnetic sensors.  (Leconte : Abstract :  “rain sensor”, page 3, lines 19-23, environmental sensor , rain sensor , wind sensor, Page 8, lines 11-15)).

As per Claim 13,  Ref.1 as modified by Leconte and Ogura teaches the limitation of Claim 1. However, Ref.1  in view of  Leconte and Ogura  teaches, the actuator comprises an actuator selected from a group of actuators consisting of: an electric motor, a hydraulic motor, and a pneumatic actuator.  (Leconte : “an electric motor”, page 3, lines 15-17).

 	As per Claim 18,  Ref.1 as modified by Leconte and Ogura teaches the limitation of Claim 1. However, Ref.1  in view of  Leconte and Ogura  teaches, wherein the sensor comprises a camera.  (Ogura :  Front camera 42F, rear camera 42R, [0028], Fig. 1).

As per Claim 19,  Ref.1 as modified by Leconte and Ogura teaches the limitation of Claim 1. However, Ref.1  in view of  Leconte and Ogura  teaches, wherein the sensor is supported and configured to sense structural surroundings comprising foliage about the vehicle or an upcoming overhead structure, (Ogura : via front camera 42F  and rear camera 42R being capable of sensing structural surroundings,  [0028, Fig.1]).
 

Allowable Subject Matter
5.	Claims 15, 16 and 17 are allowed. 
Claims 12 and 14  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663